DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 8/23/2021 has been received and will be entered.
Claim(s) 1-5 is/are pending.
The action is NON-FINAL. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
9/10/2021 
2/8/2022
were filed after the mailing date of the Non-Final Office Action on 5/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-046520 to Nitto Denko Corp. (4-2016; H01L 21/677; cited by Applicants), as understood, the Remarks seek to disqualify the reference by (i) perfecting foreign priority of this application and (ii) submitting the Declaration under 37 C.F.R. 1.130. (Remarks of 8/23/2021 at 2). 
	The translation of the foreign priority document (JP 2016-195768) filed on 8/23/2021 (hereinafter “Translation at __”), has been received and has been considered. It is noted from the Cross Reference to Related Applications section added to the Specification by preliminary amendment on 4/2/2019 and the Application Data Sheet, that Applicants are claiming priority to two foreign priority documents. In addition to JP 2016-195768 (filed 10/3/2016), Applicants are claiming priority to JP 2017-069815 (filed 3/31/2017). A translation of the 2017 priority document has not been submitted.
	As understood, Claims 1-2 of this application correspond to Claims 1-2 of the translation, i.e. they have support. (Translation at 36). Claim 4 reasonably has support at (Translation 10: [0018]). No support however was found for Claim 3 and the combination of features recited therein. If the support has been overlooked, and/or if Applicants are relying on theory of inherency and/or some other theory of support, citation with particularity and/or setting forth the contentions in support thereof would be helpful in determining the priority date. 
	Claims 1-2 and 4 are accorded a priority date of 10/3/2016. JP 2016-046520 to Nitto Denko Corp. was published on 4/4/2016, i.e. less than one year prior to 10/3/2016. The Declaration has been considered and is sufficient to disqualify the reference as prior art against these claims.

	The rejection of Claims 1-2 and 4 is WITHDRAWN. The rejection of Claims 3 and 5 is MAINTAINED below. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 3 and 5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-046520 to Nitto Denko Corp. (4-2016; H01L 21/677; cited by Applicants).

US 2017/0271193 to Maeno, et al. is relied on as a translation to which citation is given. 
With respect to all claims, Maeno teaches a carbon nanotube aggregate (Maeno 1: [0016]) in a sheet shape. (Maeno 6: [0081] et seq. – growth on smooth substrate; “Figs.”). 
Claim 3 recites specific properties (i.e. the cohesive strength and hardness) measured by specific techniques (nanoindentation and thermomechanical analysis techniques) that are not at the disposal of the Office. However, the following findings of fact are made:
Specification states:
Maeno teaches:
[0073] The method of producing the carbon nanotube aggregate is, for example, a method of producing a carbon nanotube aggregate aligned substantially perpendicularly from a base material by chemical vapor deposition (CVD) involving forming a catalyst layer on the base material and supplying a carbon source under a state in which a catalyst is 


[0082] Any appropriate substrate may be adopted as the substrate that may be used in the method of producing the carbon nanotube aggregate. The substrate is, for example, a material having smoothness and high-temperature heat resistance enough to resist the production of the carbon nanotubes. Examples of such material include quartz glass, silicon (such as a silicon wafer), and a metal plate made of, for example, aluminum.
[0075] Any appropriate apparatus may be adopted as an apparatus for producing the carbon nanotube aggregate. The apparatus is, for example, a thermal CVD apparatus of a hot wall type formed by surrounding a cylindrical reaction vessel with a resistance heating electric tubular furnace as illustrated in FIG. 7. In this case, for example, a heat-resistant quartz tube is preferably used as the reaction vessel.
[0083] Any appropriate apparatus may be adopted as an apparatus for producing the carbon nanotube aggregate. The apparatus is, for example, a thermal CVD apparatus of a hot wall type formed by surrounding a cylindrical reaction vessel with a resistance heating electric tubular furnace as illustrated in FIG. 3. In this case, for example, a heat-resistant quartz tube is preferably used as the reaction vessel.
[0076] Any appropriate catalyst may be used as the catalyst (material for the catalyst layer) that may be used in the production of the carbon nanotube aggregate. Examples of the catalyst include metal catalysts, such as iron, cobalt, nickel, gold, platinum, silver, and copper.
[0084] Any appropriate catalyst may be used as the catalyst (material for the catalyst layer) that may be used in the production of the carbon nanotube aggregate. Examples of the catalyst include metal catalysts, such as iron, cobalt, nickel, gold, platinum, silver, and copper.
[0077] When the carbon nanotube aggregate is produced, an intermediate layer may be arranged between the base material and the catalyst layer as required. A material forming the intermediate layer is, for example, a metal or a metal oxide. In one embodiment, the intermediate layer includes an alumina/hydrophilic film.
[0085] In the production of the carbon nanotube aggregate, an alumina/hydrophilic film may be formed between the substrate and the catalyst layer as required. 

[0078] Any appropriate method may be adopted as a method of producing the alumina/hydrophilic film. For example, the 


[0087] The thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 0.01 nm to 20 nm, more preferably from 0.1 nm to 10 nm in order to form fine particles. When the thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is adjusted to fall within the above-mentioned range, the carbon nanotubes to be formed can have both excellent mechanical properties and high specific surface area, and moreover, the carbon nanotubes can provide a carbon nanotube aggregate exhibiting an excellent pressure-sensitive adhesive property. Therefore, the semiconductor transport member including the carbon nanotube aggregate as described above can serve as a semiconductor transport member that includes a semiconductor mounting member capable of expressing a stronger gripping force and more unlikely to cause a contaminant to adhere and remain on a semiconductor side.
[0080] The amount of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 50 


[0088] Any appropriate method may be adopted as a method of forming the catalyst layer. Examples of the method include a method involving depositing a metal catalyst from the vapor, for example, with an electron beam (EB) or by sputtering and a method involving applying a suspension of metal catalyst fine particles onto the substrate.
[0083] Any appropriate carbon source may be used as the carbon source that may be used in the production of the carbon nanotube aggregate. Examples thereof include: hydrocarbons, such as methane, ethylene, acetylene, and benzene; and alcohols, such as methanol and ethanol.
[0089] Any appropriate carbon source may be used as the carbon source that may be used in the production of the carbon nanotube aggregate. Examples thereof include: hydrocarbons, such as methane, ethylene, acetylene, and benzene; and alcohols, such as methanol and ethanol.
[0089] Any appropriate temperature may be adopted as a production temperature in the production of the carbon nanotube aggregate. For example, the temperature is preferably from 400.degree. C. to 1,000.degree. C., more preferably from 500.degree. C. to 900.degree. C., still more preferably from 600.degree. C. to 800.degree. C., still further more preferably from 700.degree. C. to 800.degree. C., particularly preferably from 730.degree. C. to 780.degree. C. in order that catalyst particles allowing sufficient expression of the effects of 



As reflected above, the disclosed method for making the claimed nanotube aggregate is taught by Maeno. This is the rationale to show inherency. It is expected that the various properties/characteristics are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). Other similarities may be present and the entire disclosure of Maeno is relied on.  
As to Claims 5, the alignment is taught. (Maeno 2: [0041]; “Fig. 1”). 

II. Claim(s) 1-5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qu, et al., Carbon Nanotube Arrays with Strong Shear Binding-On and Easy Normal Lifting-Off, Science 2008; 322: 238-242 (cited by Applicants, hereinafter “Qu at __”) in view of:
(i) Third Party Observation dated July 30, 2021 by the Japanese Patent Office in corresponding Japanese Application No. 2017-069815 (cited by Applicants, hereinafter “TPO at __”).  

With respect to Claim 1 and Claim 3, Qu teaches carbon nanotube aggregates of sheet shapes comprising a plurality of carbon nanotubes. (Qu at 239, col. 1 – “vertically aligned multiwalled carbon nanotubes (VA-MWNTs),” “Fig. 1,” passim). 
Claims 4-5, a non-aligned portion near an end portion is taught. See e.g. (Qu at 240, col. 1) (“As expected, randomly entangled nanotube segments arising from the initial stage of the base growth process were observed on the top surface of the as-synthesized VA-MWNT arrays (Fig. 2A, a to c).”).
	As to all properties recited in all claims, Qu does not recite the particular method of measuring the cohesive strength, hardness, etc. However, Qu reports adhesive forces of 90.7 N/cm2. (Qu at 239, col. 3). See also (Qu at 214 “Fig. 3-4”). As stated elsewhere, the Office cannot recreate the specific test recited in the claims, but the same phenomenon related to nanotube adhesion/cohesion appears to be taught. The TPO document is understood as corresponding to the pending claims, but in the JPO. If this is incorrect, Applicants are requested to correct the record. The analysis in the TOP document is incorporated herein by reference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).





Conclusion
The action is NON-FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736